DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the application.
Applicant’s claim listing filed on September 22, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant’s election of Group II, claims 2-7, in the reply filed on September 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022. 
Claims 2-7 are being examined on the merits.
It is noted that claims 2 and 3 depend from non-elected and withdrawn claim 1 and it is suggested that claims 2 and 3 be re-written as independent claims.   


Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/KR2019/009292, filed on July 25, 2019, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Korean application no. 10-2018-0151043, filed on November 29, 2018. A certified copy of the foreign priority document has been filed in this application on June 22, 2020.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 16, 2021, August 4, 2021, March 7, 2022, and March 28, 2022 and the two page IDS submitted on June 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

The four page document filed on June 22, 2020 and identified as an IDS has not been considered because it fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The Document has been placed in the application file, but the information referred to therein has not been considered.

Abstract of the Disclosure
The abstract is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. It is suggested that the abstract be amended to identify the amino acid for substitution, e.g., “The present disclosure relates to a variant of cAMP receptor protein of Escherichia coli with alanine at position 35, a microorganism including the same, and a method of producing an L-amino acid using the same”.

Claim Objections
Claim 4 is objected to in the recitation of “Escherichia (Escherichia sp.)” and in the interest of improving claim form and because the parenthetical expression is not used elsewhere in the claims, it is suggested that the parenthetical expression “(Escherichia sp.)” be deleted. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 2 is drawn to a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Claim 3 is drawn to a vector comprising a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Claims 4-7 are drawn to a microorganism of the genus Escherichia (Escherichia sp.) comprising a cAMP receptor protein variant wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Given a broadest reasonable interpretation, the recited cAMP receptor protein variant in claims 2-7 comprises at least an alanine at position 35 in an amino acid sequence of SEQ ID NO: 1 and any other modification(s) relative to the amino acid sequence of SEQ ID NO: 1. The function or activity of the recited cAMP receptor protein variant is unlimited. Because the claims encompass substantial variation with respect to both structure and function of the encoded cAMP protein variant, the genus of polynucleotides encoding a cAMP receptor protein variant is considered to be widely variant. 
The specification discloses an actual reduction to practice of a single representative species of the genus of polynucleotides encoding a cAMP receptor protein variant – a polynucleotide comprising a nucleotide sequence encoding a cAMP protein variant, wherein the cAMP protein variant comprises the amino acid sequence of SEQ ID NO: 1, except for a substitution of glutamate with alanine at the position corresponding to residue 35 of SEQ ID NO: 1. There are no other drawings or structural formulas disclosed of a polynucleotide comprising a nucleotide sequence encoding a cAMP protein variant as encompassed by the claims. 
Regarding the unpredictability of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Given that the claims encompass widely variant species and there is a high level of unpredictability in the art, one of skill would not accept the disclosure of only a single representative species of a polynucleotide encoding a cAMP receptor protein variant as being representative of others as encompassed by the claims. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 2-7 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polynucleotide comprising a nucleotide sequence encoding a cAMP receptor protein variant, wherein the cAMP protein variant comprises the amino acid sequence of SEQ ID NO: 1, except for a substitution of glutamate with alanine at the position corresponding to residue 35 of SEQ ID NO: 1, does not reasonably provide enablement for all polynucleotides as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[t]he present inventors have developed a novel protein variant including one or more amino acid substitutions in an amino acid sequence of SEQ ID NO: 1, and they found that this protein variant may increase L-amino acid productivity” (p. 3, top).
The breadth of the claims: Claim 2 is drawn to a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Claim 3 is drawn to a vector comprising a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Claims 4-7 are drawn to a microorganism of the genus Escherichia (Escherichia sp.) comprising a cAMP receptor protein variant wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Given a broadest reasonable interpretation, the recited cAMP receptor protein variant in claims 2-7 comprises at least an alanine at position 35 in an amino acid sequence of SEQ ID NO: 1 and any other modification(s) relative to the amino acid sequence of SEQ ID NO: 1. The function or activity of the recited cAMP receptor protein variant is unlimited. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of a polynucleotide encoding a cAMP receptor protein variant – a polynucleotide comprising a nucleotide sequence encoding a cAMP protein variant, wherein the cAMP protein variant comprises the amino acid sequence of SEQ ID NO: 1, except for a substitution of glutamate with alanine at the position corresponding to residue 35 of SEQ ID NO: 1. Other than this single disclosed working example, the specification fails to disclose any other working examples of a polynucleotide encoding a cAMP receptor protein variant as encompassed by the claims. The specification also fails to disclose how to use those polynucleotides encoding cAMP receptor protein variants that are non-functional or do not have activity to increase L-amino acid productivity in E. coli. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of modifying the amino acid sequence of a polypeptide were known at the time of the invention, it was not routine in the art to make all polynucleotides encoding cAMP protein variants as encompassed by the claims.   
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required to make the invention, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Database Accession Number AKC32461 (April 2015, 2 pages; cited on the IDS filed on June 16, 2021; hereafter “GenBank”). 
Claim 2 is drawn to a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
The reference of GenBank discloses a cAMP receptor protein encoded by the genome of Candidatus Pantoea carbekii with alanine at the position corresponding to residue 35 of SEQ ID NO: 1 (see highlighted amino acids in the sequence alignment shown below).
GENBANK		MALGKIQTNSLLEWFLSHCHIHKHSSKSTLIYQGAKAETLYYIVKGIVVVLLKDNDGKEI  60
            	M LGK QT+  LEWFLSHCHIHK+ SKS LI+QG KAETLYYIVKG V VL+KD +GKE+
SEQ ID NO: 1	MVLGKPQTDPTLEWFLSHCHIHKYPSKSKLIHQGEKAETLYYIVKGSVAVLIKDEEGKEM  60

GENBANK		ILSYLNQGDFIGEIALFEKDHKRSAWVRTKTFCEIAEISYRKFFYLVSINPNILVHLLKQ  120
          	ILSYLNQGDFIGE+ LFE+  +RSAWVR KT CE+AEISY+KF  L+ +NP+IL+ L  Q
SEQ ID NO: 1   	ILSYLNQGDFIGELGLFEEGQERSAWVRAKTACEVAEISYKKFRQLIQVNPDILMRLSAQ  120

GENBANK	  	LAHRLQMTSDKLGNLAFLDVAGRIAKTLLNLTQQPNAITHPDGMQIKITRQEIGQIVGCS  180
            	+A RLQ+TS+K+GNLAFLDV GRIA+TLLNL +QP+A+THPDGMQIKITRQEIGQIVGCS
SEQ ID NO: 1  	MARRLQVTSEKVGNLAFLDVTGRIAQTLLNLAKQPDAMTHPDGMQIKITRQEIGQIVGCS  180

GENBANK	  	RETVGRILKMLEDQNLISVYGKTIVVYGMR  210
            	RETVGRILKMLEDQNLIS +GKTIVVYG R
SEQ ID NO: 1	RETVGRILKMLEDQNLISAHGKTIVVYGTR  210


Therefore, GenBank anticipates claim 2 as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank (supra) in view of Yoo et al. (J. Microbiol. Biotechnol. 10:670-676, 2000; cited on Form PTO-892; hereafter “Yoo”) and as evidenced by Palego et al. (J. Amino Acids 2016:8952520, 13 pages; cited on Form PTO-892; hereafter “Palego”).
Claim 3 is drawn to a vector comprising a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
Claims 4-7 are drawn to a microorganism of the genus Escherichia (Escherichia sp.) comprising a cAMP receptor protein variant wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
The reference of GenBank teaches a cyclic AMP receptor protein from the bacterium Candidatus Pantoea carbekii (p. 1, top). The Candidatus Pantoea carbekii cAMP receptor protein of GenBank has alanine at the position corresponding to residue 35 of SEQ ID NO: 1.
GenBank does not disclose a vector or microorganism as recited in claims 3-7. 
The reference of Yoo teaches that the genes encoding cyclic AMP receptor protein (CRP) from several bacteria have been previously cloned (p. 670, column 2, middle) and acknowledges a desire to analyze the structural role of CRP function in different bacteria (p. 670, column 2, bottom). In analyzing CRP function, Yoo teaches transforming an E. coli with a fusion plasmid comprising a crp gene to analyze the regulation of CRP expression (p. 673, column 2, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine GenBank and Yoo to analyze the CRP of GenBank according to Yoo, including transforming an E. coli with a fusion plasmid comprising a Candidatus Pantoea carbekii crp gene to analyze the regulation of expression. One would have been motivated to and would have had a reasonable expectation of success to do this because GenBank discloses a bacterial CRP and Yoo acknowledges a desire to analyze the structural role of CRP function in bacteria. 
Regarding claims 6 and 7, the combination of references does not teach or suggest that E. coli produces an L-amino acid. However, the evidentiary reference of Palego is cited in accordance with MPEP 2131.01.III to show that bacteria synthesize L-tryptophan (e.g., p. 2, column 2, bottom).  
Therefore, the vector and microorganism of claims 3-7 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claim 2 is drawn to a polynucleotide encoding a cAMP receptor protein variant, wherein alanine is substituted for an amino acid at position 35 in an amino acid sequence of SEQ ID NO: 1.
The reference of GenBank (supra) discloses a cAMP receptor protein encoded by the genome of Candidatus Pantoea carbekii with alanine at the position corresponding to residue 35 of SEQ ID NO: 1.
Given a broadest reasonable interpretation, the polynucleotide of claim 2 encompasses a naturally-occurring polynucleotide (e.g., the genomic DNA of Candidatus Pantoea carbekii). 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed polynucleotide is not considered to have markedly different characteristics from what occurs in nature, and the polynucleotide of claim 2 is considered to be a law of nature exception. Accordingly, the polynucleotide is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the law of nature and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claim does not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 1-10 are pending in the application.
Claims 1 and 8-10 are withdrawn from consideration.
Claims 2-7 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656